In a proceeding pursuant to CPLR article 78 to annul a determination of the Board of Zoning Appeals of the Town of Hempstead which affirmed the issuance by the Building Inspector of said town of a building permit to the intervenor, the board, the Building Inspector and the intervenor appeal, as limited by their briefs, from so much of a judgment of the Supreme Court, Nassau County, dated January 2, 1968, as directed cancellation of the permit and issuance of an order for removal of such portion of the building as had already been constructed. Judgment reversed insofar as appealed from, on the law, with a separate bill of $30 costs and disbursements to appellants filing separate briefs, and petition dismissed on the merits. No questions of fact were considered. The determination of the Board of Zoning Appeals must be upheld as it is neither arbitrary, capricious nor contrary to law (see Tape Vee Corp. v. Town Bd. of Hempstead, 30 A D 2d 702). Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.